Title: To Thomas Jefferson from George Washington, [22 February 1792]
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir
            Wednesday 7 Oclock AM [22 Feb. 1792]
          
          The enclosed meets my approbation.—Did Walker accord willingly, or reluctantly?
          The Plan I think, ought to appear as the Work of L’Enfont.—The one prepared for engraving not doing so, is, I presume, one cause of his dissatisfaction.—If he consents to act upon the conditions proposed, and can point out any radical defects, or others to amend which will be a gratification to him, not improper in themselves, or productive of unnecessary, or too much delay, had he not better be gratified in the alterations?—This, yourself and Mr. Walker can think of. The Plans of the buildings ought to come forward immediately for consideration.— I think Mr. Walker said yesterday he (L’Enfont) had been shewing the different views of them to Mr. Trumbul.—Yrs. sincerely,
          
            Go: Washington
          
        